DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
148 in paragraph 0047.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “124” (one element 124 at the bottom in figure 2) and element 128 in figures 1 and 3 has been used to designate same feature.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the V-shaped protrusion extends across the tortuous path at least twice” as recited in claims 8 and 14 must be shown or the feature(s) canceled from the claim(s).  Examiner acknowledges presentation of element 134 as V-shaped protrusion however, according to the drawings, the protrusion appears to be extending across the tortuous path just once. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 1, 2, 5, 6, 9, 11, 15, 17 and 18 is objected to because of the following informalities:  
Regarding claim 1, line 1, claim 9, line 1, claim 15, line 1 the limitation “ET” needs to be spelled out to clearly recite what “ET” stands for. According to the specification, “ET” appears to be amended to recite “endotracheal”. Therefore, examiner is requested to define what “ET” stands for at least in the first instance in an independent claim so that in subsequent instances when “ET” is being referred, one of ordinary skill in the art can understand what “ET” stands for.

Claim 2 recites the limitation “the patient’s mouth” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, line 2, the limitation “a patient’s face” appears to be amended to recite “the patient’s face” in order to refer to “a patient’s face” recited in claim 2, line 2.

Regarding claim 6, line 2, the limitation “a patients head” appears to be amended to recite “the patient’s head” in order to resolve grammatical error and clearly indicate that the head of only a single patient is being referred.



Regarding claim 9, line 8, the limitation “an ET tube” should be amended to recite “the ET tube” in order to refer to “an ET tube” recited in claim 9, line 1.

Claim 9 recites the limitation “the patient’s mouth” in line 15. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, line 17, the limitation “the patients head” appears to read “a patient’s head” in order to correctly identify that head of a single patient is being referred.

Regarding claim 11, line 1, the limitation “at least one arms” appears to read “at least one arm” in order to refer to same limitation consistently in all the claims.

Regarding claim 15, line 2, the limitation “an ET tube” appears to be amended to recite “the ET tube” in order to refer to “an ET tube” recited in line 1.

Regarding claim 15, line 2, the limitation “a patients mouth” appears to be amended to recite “a patient’s mouth” in order to correct grammatical error and refer to a mouth of a single patient.

Regarding claim 15, line 3, the limitation “the patients’ mouth” appears to be amended to recite “a patient’s mouth” in order to correct grammatical error and refer to a mouth of a single patient.

to the vertical support to the piece of material”. Appropriate correction is requested to resolve the grammatical error.

Regarding claim 17, line 2, the limitation “piece of material” appears to be amended to recite “the piece of material” in order to refer to “piece of material” recited in claim 15, line 2.

Regarding claim 18, lines 2-3, the limitation “the patients head” appears to be amended to recite “a patient’s head” in order to correct grammatical error and refer to a head of a single patient.

Claim 18 recites the limitation “the patient’s face” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 10-14 being dependent on claim 9 are also rejected.

Claim 16 recites the limitation “at least second strap” in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 being dependent on claim 16 is also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 3, 5, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 2009/0211573 A1) in view of Payton et al. (US 4,742,824) and further in view of Visconti et al. (US 2014/0261463 A1).
Regarding claim 1, Russo discloses a securement device 10 (figure 1) for securing an ET tube 45 (figure 5) relative to a patient, the securement device 10 comprising: 
a vertical support 22, including: 
a body (body of element 22) defining first (surface of element 22 comprising element 44) and second (surface of element 22 comprising element 23) faces, first and second sides (see “FS” and “SS” in figure 3 below), and top (see “TE” in figure 3 below) and bottom (see “BE” in figure 3 below) ends; 
wherein the vertical support 22 is configured to engage an ET tube 45; and 
an attachment member 15 attached to the vertical support 22 and including at least one arm 20, 21 (figure 1), the at least one arm 20, 21 configured to wrap (paragraph 0030, lines 7-9) around the vertical support 22 to retain the ET tube (figure 5) therein.
Russo is silent regarding a plurality of posts extending from the first face of the body to define a tortuous path extending from the top end of the body to the bottom end of the body; and the vertical support is configured to engage an ET tube within the tortuous path via the plurality of posts.
However, Payton teaches a design of a support patch 10 (figure 3) wherein a plurality of posts 24, 44, 22 extending from the first face (face of element 10 comprising elements 24, 44, 22) of the body (body of element 10) to define a tortuous path (path followed by element 30 in figure 4) extending from the top end (end comprising element 14) of the body (body of element 10) to the bottom end (end comprising element 12) of the body (body of element 10); and the vertical support 10 is configured to engage an ET 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the adhesive layer between the vertical support and the ET tube of Russo to incorporate a plurality of posts extending from the first face of the body to define a tortuous path extending from the top end of the body to the bottom end of the body; and the vertical support is configured to engage an ET tube within the tortuous path via the plurality of posts as taught by Payton for the purpose of facilitating the repositioning or adjusting the ET tube into the patient’s insertion site and then locking the position of the ET tube with respect to the patient (column 3, lines 55-62).
Russo is further silent regarding first and second guides disposed at or adjacent the top and bottom ends, respectively, of the body and defining an entry and an exit, respectively, the vertical support is configured to engage an ET tube at the entry via the first guide, within the tortuous path via the plurality of posts, and at the exit via the second guide.
However Visconti teaches a design of an ET tube securement device 30 (figure 1) comprising first (see “FG” in figure 10 below) and second (see “SG” in figure 10 below) guides disposed at or adjacent the top (end comprising “FG” in figure 10 below) and bottom (end comprising “SG” in figure 10 below) ends, respectively, of the body (body of element 46) and defining an entry (entry defined by “FG” in figure 10 below) and an exit (exit defined by “FG” in figure 10 below), respectively, the vertical support 46 is configured to engage an ET tube 44 (figure 3) at the entry via the first guide (see “FG” in figure 10 below), within the path (path followed by element 44 inside element 46) via the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vertical support of Russo to incorporate first and second guides disposed at or adjacent the top and bottom ends, respectively, of the body and defining an entry and an exit, respectively, the vertical support is configured to engage an ET tube at the entry via the first guide, within the path via the plurality of posts, and at the exit via the second guide as taught by Visconti for the purpose of using a well-known alternative design of the vertical support to securely hold the ET tube with respect to the patient (paragraph 0103, lines 7-11, paragraph 0010, lines 1-4).
Furthermore, examiner construes that Russo modified in view of Payton and Visconti would result in having the vertical support is configured to engage an ET tube at the entry via the first guide, within the tortuous path via the plurality of posts, and at the exit via the second guide because Payton teaches to use tortuous path whereas Visconti teaches to use first and second guides.

    PNG
    media_image1.png
    558
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    560
    media_image2.png
    Greyscale




Regarding claim 3, Russo discloses wherein the attachment member is configured to releasably engage the piece of material 11 via hook and loop engagement (paragraph 0023, lines 7-10, Velcro is construed as hook and loop engagement).

Regarding claim 5, Russo discloses wherein the piece of material 11 includes an adhesive layer (paragraph 0021, lines 15-17, adhesive layer could adhere to a patient’s face when adhesive layer is placed on the patient’s face) configured to adhere to a patient’s face.

Regarding claim 7, Russo is silent regarding wherein the vertical support further includes a V-shaped protrusion extending from the front face of the body, the V-shaped protrusion configured to maintain a minimum gap between a portion of the ET tube and the front face of the body.
However, Visconti teaches wherein the vertical support 46 further includes a V-shaped protrusion 72 (figure 7) extending from the front face (face of element 46 comprising element 72) of the body (body of element 46), the V-shaped protrusion 72 configured to maintain a minimum gap (element 72 will allow for a gap between the element 44 and surface of 46 comprising element 72) between a portion of the ET tube 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the vertical support of Russo to incorporate wherein the vertical support further includes a V-shaped protrusion extending from the front face of the body, the V-shaped protrusion configured to maintain a minimum gap between a portion of the ET tube and the front face of the body as taught by Visconti for the purpose of frictionally engaging the ET tube thereby restraining the ET tube from movements (paragraph 0092, lines 23-28).

Regarding claim 20, modified Russo ’73 discloses the claimed invention substantially as claimed, as set forth below in claim 15. Russo is silent regarding wherein engaging the vertical support to the ET tube further includes engaging the ET tube within first and second guides at top and bottom ends, respectively of the vertical support.
However, Visconti teaches wherein engaging the vertical support 46 to the ET tube 44 further includes engaging the ET tube 44 within first (see “FG” in figure 10 above) and second (see “SG” in figure 10 above) guides at top (end comprising element “FG” in figure 10 above) and bottom (end comprising element “SG” in figure 10 above) ends, respectively of the vertical support 46 for the purpose of using a well-known alternative design of the vertical support to securely hold the ET tube with respect to the patient (paragraph 0103, lines 7-11, paragraph 0010, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Visconti to incorporate wherein engaging the vertical support to the ET tube further includes engaging the ET tube within first and second guides at top and bottom ends, .

Claims 6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 2009/0211573 A1) in view of Payton et al. (US 4,742,824) in view of Visconti et al. (US 2014/0261463 A1) and further in view of VanMiddendorp et al. (US 2016/0121067 A1).
Regarding claim 6, Russo/Payton/Visconti (hereinafter referred as “modified Russo”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Russo is silent regarding further comprising a support including at least one strap configured to wrap at least partially around a patient’s head and engage the piece of material to retain the piece of material on the patient’s face.
However, VanMiddendorp teaches a design of a medical tube holder (figure 1) further comprising a support (structure formed by elements 72, 73, 51, 61, 62, element 71 in VanMiddendorp is not included as a part of support because Russo discloses the use of element 11 to wrap around the patient’s head therefore element 71 and 52 of VanMiddendorp achieves the function of element 11 of Russo) including at least one strap 72, 73 configured to wrap at least partially around a patient’s head “P” (figure 1) and engage the piece of material 52 to retain the piece of material 52 on the patient’s face “P” for the purpose of using a well-known alternative design that includes additional straps for added securement of the piece of material on the patient’s face (paragraph 0031).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the securement device of modified Russo to incorporate further comprising a support including at least one strap configured to wrap at least partially around a patient’s head and engage the piece of 

Regarding claim 9, Russo discloses a securement device 10 (figure 1) for securing an ET tube 45 (figure 5) relative to a patient, the securement device 10 comprising: 
a first portion (portion including everything that is shown in figure 1 except for element 11) including:
a vertical support 22, including a body (body of element 22);
wherein the vertical support 22 is configured to engage an ET tube 45; and 
an attachment member 15 attached to the vertical support 22 and including at least one arm 20, 21 (figure 1), the at least one arm 20, 21 configured to wrap (paragraph 0030, lines 7-9) around the vertical support 22 to retain the ET tube (figure 5) therein
a second portion (portion of element 10 including element 11), including: 
a piece of material 11 configured for positioned on a patient’s face at least partially surrounding the patient’s mouth (mouth located at element 46), wherein the first portion is configured to releasably engage (paragraph 0023, lines 7-10, using Velcro, the element 15 is releasably engaged to element 11) the second portion.
Russo is silent regarding a plurality of posts extending from the body to define a tortuous path extending from a top of the body to a bottom end of the body; and the vertical support is configured to engage an ET tube within the tortuous path via the plurality of posts.
However, Payton teaches a design of a support patch 10 (figure 3) wherein a plurality of posts 24, 44, 22 extending from the body (body of element 10) to define a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the adhesive layer between the vertical support and the ET tube of Russo to incorporate a plurality of posts extending from the first face of the body to define a tortuous path extending from the top end of the body to the bottom end of the body; and the vertical support is configured to engage an ET tube within the tortuous path via the plurality of posts as taught by Payton for the purpose of facilitating the repositioning or adjusting the ET tube into the patient’s insertion site and then locking the position of the ET tube with respect to the patient (column 3, lines 55-62).
Russo is further silent regarding first and second guides disposed at or adjacent the top and bottom ends, respectively, of the body and defining an entry and an exit, respectively, the vertical support is configured to engage an ET tube at the entry via the first guide, within the tortuous path via the plurality of posts, and at the exit via the second guide.
However Visconti teaches a design of an ET tube securement device 30 (figure 1) comprising first (see “FG” in figure 10 above) and second (see “SG” in figure 10 above) guides disposed at or adjacent the top (end comprising “FG” in figure 10 above) and bottom (end comprising “SG” in figure 10 above) ends, respectively, of the body (body of element 46) and defining an entry (entry defined by “FG” in figure 10 above) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vertical support of Russo to incorporate first and second guides disposed at or adjacent the top and bottom ends, respectively, of the body and defining an entry and an exit, respectively, the vertical support is configured to engage an ET tube at the entry via the first guide, within the path via the plurality of posts, and at the exit via the second guide as taught by Visconti for the purpose of using a well-known alternative design of the vertical support to securely hold the ET tube with respect to the patient (paragraph 0103, lines 7-11, paragraph 0010, lines 1-4).
Furthermore, examiner construes that Russo modified in view of Payton and Visconti would result in having the vertical support is configured to engage an ET tube at the entry via the first guide, within the tortuous path via the plurality of posts, and at the exit via the second guide because Payton teaches to use tortuous path whereas Visconti teaches to use first and second guides.
Russo is further silent regarding further comprising a support including at least one strap configured to wrap at least partially around a patient’s head and engage the piece of material to retain the piece of material on the patient’s face.
However, VanMiddendorp teaches a design of a medical tube holder (figure 1) further comprising a support (structure formed by elements 72, 73, 51, 61, 62, element 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the securement device of modified Russo to incorporate further comprising a support including at least one strap configured to wrap at least partially around a patient’s head and engage the piece of material to retain the piece of material on the patient’s face as taught by VanMiddendorp for the purpose of using a well-known alternative design that includes additional straps for added securement of the piece of material on the patient’s face (paragraph 0031).

Regarding claim 10, Russo discloses wherein the attachment member is configured to releasably engage the piece of material 11 via hook and loop engagement (paragraph 0023, lines 7-10, Velcro is construed as hook and loop engagement).

Regarding claim 11, Russo discloses wherein one (at least one of elements 20 and 21 could be wrapping element 22 and attach to element 11) of the at least one arms is configured to wrap around the vertical support 22 and engage the piece of material 11.

Regarding claim 13, Russo is silent regarding wherein the vertical support further includes a V-shaped protrusion extending from the front face of the body, the V-shaped 
However, Visconti teaches wherein the vertical support 46 further includes a V-shaped protrusion 72 (figure 7) extending from the front face (face of element 46 comprising element 72) of the body (body of element 46), the V-shaped protrusion 72 configured to maintain a minimum gap (element 72 will allow for a gap between the element 44 and surface of 46 comprising element 72) between a portion of the ET tube and the front face of the body for the purpose of frictionally engaging the ET tube thereby restraining the ET tube from movements (paragraph 0092, lines 23-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the vertical support of Russo to incorporate wherein the vertical support further includes a V-shaped protrusion extending from the front face of the body, the V-shaped protrusion configured to maintain a minimum gap between a portion of the ET tube and the front face of the body as taught by Visconti for the purpose of frictionally engaging the ET tube thereby restraining the ET tube from movements (paragraph 0092, lines 23-28).

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 2009/0211573 A1) in view of Payton et al. (US 4,742,824).
Regarding claim 15, Russo discloses a method of securing an ET tube relative to a patient, comprising: 
positioning a piece of material 11 about a patient’s mouth (mouth located at element 46 in figure 5) and an ET tube 45 extending into the patient’s mouth (figure 5); 
engaging a vertical support 22 to the ET tube 45; 
wrapping at least one first arm 20, 21 about at least a portion of the vertical support 22 (paragraph 0031, figure 5) and the ET tube 45 to secure the ET tube 45; and 

Russo is silent regarding engaging a vertical support to the ET tube such that the ET tube extends through a tortuous path defined by the vertical support.
However, Payton teaches engaging a vertical support 10 to the ET tube 30 such that the ET tube extends through a tortuous path (path followed by element 30 in figure 4) defined by the vertical support 10 (path defined by elements 22, 24 and 44) for the purpose of facilitating the repositioning or adjusting the ET tube into the patient’s insertion site and then locking the position of the ET tube with respect to the patient (column 3, lines 55-62).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method and vertical support of Russo to incorporate a vertical support to the ET tube such that the ET tube extends through a tortuous path defined by the vertical support as taught by Payton for the purpose of facilitating the repositioning or adjusting the ET tube into the patient’s insertion site and then locking the position of the ET tube with respect to the patient (column 3, lines 55-62).

Regarding claim 16, Russo discloses wherein engaging the vertical support with the piece of material 11 includes at least one of: releasably engaging a base 18 of an attachment member 15 that is attached to the vertical support 22 to the piece of material 11; or wrapping at least one second arm 20, 21 about at least a portion of the vertical support and the ET tube and releasably engaging the at least one second strap 18 to the piece of material 11.



Regarding claim 19, Russo discloses further comprising: disengaging (paragraph 0005, lines 6-8, paragraph 0019, lines 4-6, while Russo do not explicitly recite the claimed method step, Russo does indicate the one of ordinary skill in the when needed to reposition the vertical support or the ET tube with respect to mouth or the element 11 because Velcro is present between element 15 and element 11, Russo’s securement device does allow to reposition. Therefore, Russo does disclose the claimed method step) the vertical support 22 from the piece of material 11 and subsequently reengaging the vertical support 22 with the piece of material 11 in at least one of a different position or a different orientation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 2009/0211573 A1) in view of Payton et al. (US 4,742,824) and further in view of VanMiddendorp et al. (US 2016/0121067 A1).
Regarding claim 18, Russo/Payton (hereinafter referred as “modified Russo ’73”) discloses the claimed invention substantially as claimed, as set forth above in claim 15. Modified Russo ’73 is further silent regarding positioning a support including at least one strap at least partially around the patient’s head; and releasably engaging the at least one strap with the piece of material to retain the piece of material on the patient’s face.
However, VanMiddendorp teaches a support (structure formed by elements 72, 73, 51, 61, 62 in figure 1, element 71 in VanMiddendorp is not included as a part of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Russo ’73 to incorporate positioning a support including at least one strap at least partially around the patient’s head; and releasably engaging the at least one strap with the piece of material to retain the piece of material on the patient’s face as taught by VanMiddendorp for the purpose of using a well-known alternative design that includes additional straps for added securement of the piece of material on the patient’s face (paragraph 0031).

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:


The closest prior art of record, Russo (US 2009/0211573 A1) in view of Payton et al. (US 4,742,824) in view of Visconti et al. (US 2014/0261463 A1) is silent regarding wherein the V-shaped protrusion extends across the tortuous path at least twice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Addison (US 3,924,636): discloses a design of a securement device including a vertical support to hold the ET tube and the piece of material placed adjacent to the patient’s mouth.
Eross (US 3,946,742): discloses a design of a securement device including a vertical support to hold the ET tube and the piece of material placed adjacent to the patient’s mouth.
Brown (US 4,378,012): discloses a design of a securement device including a vertical support to hold the ET tube and the piece of material placed adjacent to the patient’s mouth.
Gordon (US 4,397,647): 
Battaglia, Jr. (US 5,345,931): discloses a design of a securement device including a vertical support to hold the ET tube and the piece of material placed adjacent to the patient’s mouth.
Vrona et al. (US 5,490,504): discloses a design of a securement device including a vertical support to hold the ET tube and the piece of material placed adjacent to the patient’s mouth.
Noureldin et al. (US 5,551,421): discloses a design of a securement device including a vertical support to hold the ET tube and the piece of material placed adjacent to the patient’s mouth.
Bierman (US 5,800,402): discloses a design of a securement device including plurality of posts to define a tortuous path.
Viktor (EP 0916361 A1): discloses a design of a securement device including plurality of posts to define a tortuous path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NILAY J SHAH/            Primary Examiner, Art Unit 3783